     Case 8:19-cv-00423-AG-KES Document 1 Filed 03/04/19 Page 1 of 9 Page ID #:1



 1     LAQUER, URBAN, CLIFFORD & HODGE LLP
       Susan Graham Lovelace, State Bar No. 160913
 2      Email: lovelace@luch.com
       Mana F. Bolourchi, State Bar No. 228138
 3      Email: mana@luch.com
 4     225 South Lake Avenue, Suite 200
       Pasadena, California 91101-3030
 5     Telephone: (626) 449-1882
       Facsimile: (626) 449-1958
 6

 7
       Counsel for Plaintiffs, Trustees of the
       Operating Engineers Pension Trust, et al.
 8

 9                              UNITED STATES DISTRICT COURT
10
                              CENTRAL DISTRICT OF CALIFORNIA
11

12     TRUSTEES OF THE OPERATING                       CASE NO.: 8:19-cv-423
       ENGINEERS PENSION TRUST,
13     TRUSTEES OF THE OPERATING
14
       ENGINEERS LOCAL 12 DEFINED                      COMPLAINT FOR:
       CONTRIBUTION TRUST, TRUSTEES
15     OF THE OPERATING ENGINEERS                      BREACH OF WRITTEN
       HEALTH AND WELFARE FUND,                        COLLECTIVE BARGAINING
16     TRUSTEES OF THE OPERATING                       AGREEMENT AND VIOLATION OF
       ENGINEERS VACATION-HOLIDAY                      ERISA § 515 [29 U.S.C. § 1145]
17     SAVINGS TRUST, TRUSTEES OF THE
18     SOUTHERN CALIFORNIA
       SURVEYORS JOINT
19     APPRENTICESHIP TRUST,
       ENGINEERS CONTRACT
20     COMPLIANCE COMMITTEE FUND,
21
       AND CONTRACT ADMINISTRATION
       TRUST FUND,
22
                      Plaintiffs,
23
                 v.
24

25     HUNSAKER LAND SURVEYING,
       INC., a California corporation,
26
                      Defendant.
27

28

                                                   1
                                              COMPLAINT
       1305552
     Case 8:19-cv-00423-AG-KES Document 1 Filed 03/04/19 Page 2 of 9 Page ID #:2



 1               Plaintiffs Trustees of the Operating Engineers Pension Trust, Trustees of the
 2     Operating Engineers Local 12 Defined Contribution Trust, Trustees of the Operating
 3     Engineers Health and Welfare Fund, Trustees of the Operating Engineers Vacation-
 4     Holiday Savings Trust, Trustees of the Southern California Surveyors Joint
 5     Apprenticeship Trust, Engineers Contract Compliance Committee Fund, and Contract
 6     Administration Trust Fund, complain and allege:
 7                                   JURISDICTION AND VENUE
 8               1.    This Court has jurisdiction of this case pursuant to section 502(e)(1) of
 9     the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) [29
10     U.S.C. §1132(e)(1)], which grants the United States District Courts jurisdiction over
11     civil actions brought by a fiduciary pursuant to section 502(a)(3) of ERISA [29 U.S.C.
12     §1132(a)(3)] to redress violations or enforce the terms of ERISA or an employee
13     benefit plan governed by ERISA. Such jurisdiction exists without respect to the
14     amount in controversy or the citizenship of the parties, as provided in section 502(f) of
15     ERISA [29 U.S.C. §1132(f)].
16               2.    This Court also has jurisdiction of this case pursuant to section 301(a) of
17     the Labor Management Relations Act of 1947, as amended (“LMRA”) [29 U.S.C.
18     §185(a)], which grants the United States original jurisdiction over suits for violation
19     of contracts between an employer and a labor organization in an industry affecting
20     commerce, without respect to the amount in controversy and the citizenship of the
21     parties.
22               3.    Venue is proper in this Court pursuant to section 502(e)(2) of ERISA
23     [29 U.S.C. §1132(e)(2)], and section 301(a) of the LMRA [29 U.S.C. §185(a)], in that
24     this is the district in which the Plaintiffs’ trust funds are administered, in which the
25     relevant acts took place, and in which moneys are due and payable.
26               4.    To the extent this Complaint sets forth any state law claims, this Court
27     has supplemental jurisdiction over those claims pursuant to 28 U.S.C. §1367(a).
28     ///
                                                     2
                                                 COMPLAINT
       1305552
     Case 8:19-cv-00423-AG-KES Document 1 Filed 03/04/19 Page 3 of 9 Page ID #:3



 1                                              PARTIES
 2               5.    Plaintiffs, Trustees of the Operating Engineers Pension Trust, Trustees of
 3     the Operating Engineers Local 12 Defined Contribution Trust, Trustees of the
 4     Operating Engineers Health and Welfare Fund, Trustees of the Operating Engineers
 5     Vacation-Holiday Savings Trust, and Trustees of the Southern California Surveyors
 6     Joint Apprenticeship Trust (collectively, the “Trustees”) are the trustees of five
 7     express trusts (the “Trusts”) created pursuant to written declarations of trust (the
 8     “Trust Agreements”) between the International Union of Operating Engineers, Local
 9     Union No. 12 (“Local 12”), and various multiemployer associations in the
10     construction industry in Southern California and Southern Nevada. The Trusts are
11     now, and were at all times material to this action, labor-management multiemployer
12     trusts created and maintained pursuant to section 302(c)(5) of the LMRA [29 U.S.C. §
13     186(c)(5)]. The Trustees, as trustees of the Trusts, are “fiduciar[ies]” with respect to
14     the Trusts as defined in section 3(21)(A) of ERISA [29 U.S.C. § 1002(21)(A)].
15     Plaintiff Engineers Contract Compliance Committee Fund is established by Local 12
16     in accordance with Section 6(b) of the Labor Management Cooperation Act of 1978 in
17     order to improve job security and organizational effectiveness. Plaintiff Contract
18     Administration Trust Fund is an industry-wide trust fund established by the employers
19     in the industry for their benefit. Collectively, all plaintiffs are referred to herein as the
20     “Plaintiffs.”
21               6.    At all times material herein, Local 12 has been a labor organization
22     representing employees in the building and construction industry in Southern
23     California and Southern Nevada, and a labor organization representing employees in
24     an industry affecting commerce within the meaning of § 301(a) of the Labor-
25     Management Relations Act of 1947, as amended [29 U.S.C. § 185(a)].
26     ///
27     ///
28     ///
                                                     3
                                                 COMPLAINT
       1305552
     Case 8:19-cv-00423-AG-KES Document 1 Filed 03/04/19 Page 4 of 9 Page ID #:4



 1               7.    Plaintiffs are informed and believe, and thereon allege, that at all times
 2     material herein defendant Hunsaker Land Surveying, Inc. (“Hunsaker”) has been a
 3     corporation organized and existing by virtue of the laws of the State of California with
 4     its principal place of business located in Irvine, California.
 5      EXECUTION OF BARGAINING AGREEMENT AND STATUS OF PARTIES
 6               8.    On or about September 13, 2013, Hunsaker executed and delivered a
 7     written collective bargaining agreement (“Agreement”) to Local 12, whereby
 8     Hunsaker agreed to be bound by the terms and conditions, with certain exceptions, of
 9     certain written and existing collective bargaining agreements between various
10     multiemployer associations and Local 12. In particular, Hunsaker agreed to be bound
11     by the written Master Survey Agreement (“Master Agreement”) in effect between
12     Local 12 and the Southern California Association of Civil Engineers and Land
13     Surveyors (“Association”). On or about September 13, 2013, Hunsaker also signed
14     written acknowledgments and acceptances of each of the Trust Agreements.
15               9.    At all times since at least September 13, 2013, the Master Agreement has
16     been an effective written collective bargaining agreement between the Association and
17     Local 12. At all times herein, Hunsaker was obligated to the terms and provisions of
18     the Agreement, Master Agreement, and related Trust Agreements.
19               10.   Hunsaker is an “employer,” as that term is understood in the Master
20     Agreement and related Trust Agreements.
21               11.   Hunsaker is an “employer” as defined and used in section 3(5) of ERISA
22     [29 U.S.C. § 1002(5)], and therefore, Hunsaker is “obligated to make contributions to
23     a multiemployer plan” within the meaning of section 515 of ERISA [29 U.S.C. §
24     1145]. Plaintiffs are informed and believe, and thereon allege, that Hunsaker is also
25     an “employer” engaged in “commerce” in an “industry affecting commerce,” as those
26     terms are defined and used in sections 501(1) and 501(3) of the LMRA [29 U.S.C.
27     §§ 142(1), 142(3)], and within the meaning and use of section 301(a) of the LMRA
28     [29 U.S.C. § 185(a)].
                                                     4
                                                 COMPLAINT
       1305552
     Case 8:19-cv-00423-AG-KES Document 1 Filed 03/04/19 Page 5 of 9 Page ID #:5



 1                                  FIRST CLAIM FOR RELIEF
 2         Breach of Written Collective Bargaining Agreement and Violation of § 515 of
 3                                     ERISA [29 U.S.C. § 1145]
 4               12.   Plaintiffs hereby incorporate by reference paragraphs 1 through 11 above
 5     to the same effect as if set forth here verbatim.
 6               13.   Section 515 of ERISA [29 U.S.C. § 1145], provides “[e]very employer
 7     who is obligated to make contributions to a multiemployer plan under the terms of the
 8     plan or under the terms of a collectively bargained agreement shall, to the extent not
 9     inconsistent with law, make such contributions in accordance with the terms and
10     conditions of such plan or such agreement.”
11               14.   Hunsaker is an “employer” as defined and used in § 3(5) of ERISA [29
12     U.S.C. § 1002(5)], and is “obligated to make contributions to a multiemployer plan”
13     within the meaning and use of section 515 of ERISA [29 U.S.C. § 1145].
14               15.   By the terms and provisions of the Master Agreement and related Trust
15     Agreements, and at all times material herein:
16                     (A)   Hunsaker agreed to prepare and submit true, complete, and
17     accurate written monthly contribution reports (“Monthly Reports”) to Plaintiffs on a
18     timely basis showing the identities of its employees performing work covered by the
19     Master Agreement, the number of hours worked by or paid to these employees, and
20     based upon the hours worked or amounts paid to employees, the proper calculation of
21     the fringe benefit contributions due for such employees. The Monthly Reports are
22     either submitted in hard copy or electronically through an online reporting portal;
23                     (B)   At all times material herein, Hunsaker has been obligated to submit
24     its Monthly Reports and pay its contributions to Plaintiffs at Plaintiffs’ administrative
25     offices in Pasadena, California, on or before the 10th day of each successive month;
26                     (C)   Hunsaker agreed to permit Plaintiffs and their agents to conduct
27     audits of payroll and related records in order to determine if fringe benefit
28

                                                    5
                                                COMPLAINT
       1305552
     Case 8:19-cv-00423-AG-KES Document 1 Filed 03/04/19 Page 6 of 9 Page ID #:6



 1     contributions have been properly paid pursuant to the Master Agreement and related
 2     Trust Agreements; and
 3                     (D)   Hunsaker agreed to pay to Plaintiffs fringe benefit contributions,
 4     benefits and/or withholdings on a monthly basis, and at specified rates for each hour
 5     worked by, or paid to, applicable employees. These amounts are due and payable at
 6     Plaintiffs’ administrative offices in Pasadena, California.
 7               16.   Hunsaker submitted Monthly Reports to Plaintiffs reflecting work
 8     performed by Hunsaker’s employees during the months of March 2015 through
 9     January 2019, but failed to pay or to timely pay the contributions due. These Monthly
10     Reports are admissions of the hours worked by Hunsaker’s employees and the fringe
11     benefit contributions owed. After crediting any and all payments received Hunsaker
12     owes at least $46,560.93 for fringe benefit contributions based on its Monthly Reports
13     for work performed by its employees during the months of March 2015 through
14     January 2019.
15               17.   Plaintiffs are informed and believe, and thereon allege, that Hunsaker has
16     failed to pay certain additional amounts of fringe benefit contributions not presently
17     known to Plaintiffs. These additional amounts will be established by proof.
18               18.   Hunsaker is “delinquent,” as that term is used in the Master Agreement
19     and related Trust Agreements.
20               19.   Plaintiffs are informed and believe, and thereon allege, that there is no
21     legal excuse for Hunsaker’s breach of its obligations under the Master Agreement and
22     related Trust Agreements in violation of section 515 of ERISA [29 U.S.C. § 1145].
23               20.   Hunsaker has failed to pay or to timely pay contributions owed to
24     Plaintiffs accruing since at least March 2015. Pursuant to the Master Agreement,
25     Hunsaker agreed that in the event Hunsaker failed to timely pay fringe benefit
26     contributions or otherwise comply with the terms and provisions of the Master
27     ///
28     ///
                                                    6
                                                 COMPLAINT
       1305552
     Case 8:19-cv-00423-AG-KES Document 1 Filed 03/04/19 Page 7 of 9 Page ID #:7



 1     Agreement and related Trust Agreements, Hunsaker would be considered delinquent
 2     with Plaintiffs and would pay Plaintiffs the greater of $25.00 per month or ten percent
 3     (10%) of the total amount then due as liquidated damages for each delinquency.
 4               21.   Pursuant to section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], in any
 5     action by a fiduciary in which judgment is found in favor of the plan, the Court shall
 6     award the plan: (i) the unpaid contributions, (ii) interest on the unpaid contributions,
 7     (iii) an amount equal to the greater of (a) interest on the unpaid contributions or (b)
 8     liquidated damages provided for under the plan in an amount not in excess of 20% (or
 9     such higher percentage as may be permitted under federal or state law) of the amount
10     determined by the Court to be unpaid contributions, (iv) reasonable attorneys’ fees
11     and costs, and (v) such other legal or equitable relief as the Court deems appropriate.
12     For purposes of section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], interest on
13     unpaid contributions shall be determined by using the rate provided under the plan or,
14     if none, the rate prescribed under section 6621 of the Internal Revenue Code of 1986,
15     as amended, 26 U.S.C. § 6621.
16               22.   Pursuant to the Master Agreement, related Trust Agreements, and section
17     502(g)(2)(C) of ERISA [29 U.S.C. § 1132(g)(2)(C)], Hunsaker owes Plaintiffs
18     liquidated damages in an amount that will be established by proof.
19               23.   Pursuant to the Master Agreement, related Trust Agreements, and section
20     502(g)(2)(B) of ERISA [29 U.S.C. § 1132(g)(2)(B)], Hunsaker owes Plaintiffs interest
21     from the respective due dates on all unpaid fringe benefit contributions. The exact
22     amount of interest owed by Hunsaker to Plaintiffs will be established by proof.
23               24.   By the Master Agreement and related Trust Agreements, Hunsaker
24     agreed to pay Plaintiffs all legal costs and audit costs in connection with the collection
25     of any delinquency, whether incurred before or after litigation is commenced.
26               25.   It has been necessary for Plaintiffs to engage legal counsel for the
27     purpose of collecting said contributions and damages, and Plaintiffs are entitled to
28     their reasonable attorneys’ fees in connection therewith pursuant to the Master
                                                   7
                                                COMPLAINT
       1305552
     Case 8:19-cv-00423-AG-KES Document 1 Filed 03/04/19 Page 8 of 9 Page ID #:8



 1     Agreement, Trust Agreements, and section 502(g)(2)(D) of ERISA [29 U.S.C.
 2     § 1132(g)(2)(D)]. The exact amount of the legal fees due and payable has not been
 3     ascertained at this time. These amounts shall be established by proof.
 4               26.   Pursuant to section 502(g)(2)(E) of ERISA [29 U.S.C. § 1132(g)(2)(E)],
 5     the Court may grant such other legal or equitable relief as the Court deems
 6     appropriate. As part of Plaintiffs’ judgment, Plaintiffs shall request the Court to:
 7                     (A)   Order Hunsaker to post and deliver either a good faith deposit, or a
 8     performance bond issued in favor of Plaintiffs in an amount determined by the Court
 9     to be appropriate, and
10                     (B)   Order the creation of a constructive trust on all applicable property
11     and order the transfer of the applicable property to Plaintiffs, and
12                     (C)   Order Hunsaker to pay to Plaintiffs all amounts due to Plaintiffs,
13     including, but not limited to, the unpaid contributions, other damages for breach of
14     contract, legal fees, audit costs, and other expenses and damages incurred.
15                                              PRAYER
16               WHEREFORE, Plaintiffs pray for judgment against Hunsaker as follows:
17               1.    For unpaid fringe benefit contributions in the sum of $46,560.93, plus
18     additional amounts as proved;
19               2.    For liquidated damages in amounts as proved;
20               3.    For interest pursuant to section 502(g)(2) of ERISA [29 U.S.C.
21     § 1132(g)(2)] in amounts as proved;
22               4.    For reasonable attorneys’ fees and costs of suit incurred, in amounts as
23     proved;
24               5.    For such additional relief as this Court deems just and proper, including,
25     but not limited to, the following:
26                     5.1   An Order for the creation of a constructive trust on all applicable
27     property, and an Order for the transfer of the applicable property to Plaintiffs; and
28                     5.2   For a good faith deposit or performance bond in favor of Plaintiffs in
                                                     8
                                                 COMPLAINT
       1305552
     Case 8:19-cv-00423-AG-KES Document 1 Filed 03/04/19 Page 9 of 9 Page ID #:9



 1     an amount equal to the total amount determined by this Court to be due to Plaintiffs, as
 2     proved.
 3

 4     Dated: March 4, 2019                 Respectfully Submitted,
 5                                          LAQUER URBAN CLIFFORD & HODGE LLP
 6
                                            By: /S/ Mana F. Bolourchi
 7
                                                 MANA F. BOLOURCHI
 8                                          Counsel for Plaintiffs, Trustees of the Operating
                                            Engineers Pension Trust, et al.
 9

10

11

12                                      WAIVER OF JURY TRIAL
13               Plaintiffs hereby waive a jury trial in this action.
14

15     Dated: March 4, 2019          LAQUER URBAN CLIFFORD & HODGE LLP
16
                                            By: /S/ Mana F. Bolourchi
17
                                                 MANA F. BOLOURCHI
18                                          Counsel for Plaintiffs, Trustees of the Operating
                                            Engineers Pension Trust, et al.
19

20

21

22

23

24

25

26

27

28

                                                        9
                                                    COMPLAINT
       1305552
